Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TACHIBANA et al. US 20140273667 A1.
	In reference to claim 1, TACHIBANA teaches a connection structure (shown in figure 2) in which compression (i.e. the compression of the core wire of electric wire 60; fig. 2 by terminal 1; fig. 2) of a first connecting part (the core wire of the electric wire 60) of a first conductor (60) forming a connecting component causes the first connecting part (i.e., the core wire) to be directly coupled (i.e. secured together) to a second connecting part (30) of a second conductor (1) forming a body (i.e. the body of 1) to be connected, to form an electrical connection structure (where 1 is joined onto the core wire of the electric wire 60), characterized in that: the first conductor is made of copper or a copper alloy ([0037] mentions that the core wire of the electric wire can be copper alloy wires); the second conductor (1) is made of an aluminum alloy ([0042] mentions that terminal 1 can be made out of aluminum alloy); and the second conductor has a Vickers hardness HV1 of 110 or more (see ‘TABLE 1-2’ on page 10 of TACHIBANA’s specification.  The column titled ANNEALED PORTION shows ranges that are more than 110) as measured at a position of the second connecting part in a state where the electrical connection structure (80; fig. 4 is the annealed portion formed at 30; fig. 3) is formed, and a Vickers hardness HV2 of 80% or more of the Vickers hardness HV1 (i.e. regarding “80% or more”, the limitation ‘or more’ is seen to be any range greater than 80%.  For example from the TABLE 1-2, the first row for Vickers Hardness, HV1 can be 166 and a Vickers Hardness of 201 is 121% of HV1 166.  Therefore, the ranges under the TERMINAL BASE MATERIAL column can represent a value of HV2), the Vickers hardness HV2 being measured at a position (i.e. the measurement can be taken at a position on the connector portion 20.  [0039], lines 6-14 mentions a softer, annealed portion 80 is caused by the heat during welding.  Terminal 1 is made out of aluminum alloy, therefore a portion not exposed to the heat of welding, e.g. the connector portion 20, would have a value in the range under the TERMINAL BASE MATERIAL column) of the second conductor which does not form the electrical connection structure (i.e. 20 does not physically engage the core wire of 60).
In reference to claim 2, TACHIBANA teaches wherein the second conductor has a Vickers hardness HV1 of 140 or more as measured at a position (i.e. measurement is taken at 90; fig. 4.  Normal portion 90 represents the area not affected by the welding heat.  Therefore the value of 90 will be under the TERMINAL BASE MATERIAL column) of the second connecting part (30) in a state where the electrical connection structure (where 1 is joined onto the core wire of the electric wire 60) is formed.
In reference to claim 4, TACHIBANA teaches a connection structure (shown in figure 2) in which compression (i.e. the compression of the core wire of electric wire 60; fig. 2 by terminal 1; fig. 2) of a first connecting part (the core wire of the electric wire 60) of a first conductor (60) forming a connecting component causes the first connecting part (i.e. the core wire) to be directly coupled to a second connecting part (30) of a second conductor (1) forming a body (i.e. the body of 1) to be connected, to form an electrical connection structure (where 1 is joined onto the core wire of the electric wire 60), characterized in that: both the first ([0037] mentions that the core wire of the electric wire can be aluminum alloy wires) and second conductors ([0042] mentions that terminal 1 can be made out of aluminum alloy) are made of an aluminum alloy; and the second conductor has a Vickers hardness HV1 of 110 or more (see ‘TABLE 1-2’ on page 10 of TACHIBANA’s specification.  The column titled ANNEALED PORTION shows ranges that are more than 110) as measured at a position of the second connecting part in a state where the electrical connection structure (80; fig. 4 is the annealed portion formed at 30; fig. 3) is formed, and a Vickers hardness HV2 of 80% or more of the Vickers hardness HV1 (i.e. regarding “80% or more”, the limitation ‘or more’ is seen to be any range greater than 80%.  For example from the TABLE 1-2, the first row for Vickers Hardness, HV1 can be 166 and a Vickers Hardness of 201 is 121% of HV1 166.  Therefore, the ranges under the TERMINAL BASE MATERIAL column can represent a value of HV2), the Vickers hardness HV2 being measured at a (i.e. the measurement can be taken at a position on the connector portion 20.  [0039], lines 6-14 mentions a softer, annealed portion 80 is caused by the heat during welding.  Terminal 1 is made out of aluminum alloy, therefore a portion not exposed to the heat of welding, i.e. the connector portion 20, would have a value in the range under the TERMINAL BASE MATERIAL column) of the second conductor which does not form the electrical connection structure (i.e. 20 does not physically engage the core wire of 60).
In reference to claim 5, TACHIBANA teaches wherein the second conductor has a Vickers hardness HV1 of 140 or more as measured at a position (i.e. measurement is taken at 90; fig. 4.  Normal portion 90 represents the area not affected by the welding heat.  Therefore the value of 90 will be under the TERMINAL BASE MATERIAL column) of the second connecting part (30) in a state where the electrical connection structure (where 1 is joined onto the core wire of the electric wire 60) is formed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over TACHIBANA et al. US 20140273667 A1 in view of Otsuka et al. US 9252505 B2.
In reference to claim 3, TACHIBANA substantially teaches the invention as claimed.
However TACHIBANA does not teach wherein the second conductor is made of a 6000 series aluminum alloy.
Otsuka teaches of using 6000 series aluminum alloy (col. 3, lines 45-51) to make the second conductor (12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Otsuka, as taught by Otsuka col. 3, lines 65-67 through col. 4, line 1, in order to utilize the 6000 series aluminum alloy to improve strength corrosion resistance and anodizing properties.
 In reference to claim 6, TACHIBANA substantially teaches the invention as claimed.
However TACHIBANA does not teach wherein the second conductor is made of a 6000 series aluminum alloy.
Otsuka teaches of using 6000 series aluminum alloy (col. 3, lines 45-51) to make the second conductor (12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Otsuka, as taught by Otsuka col. 3, lines 65-67 through col. 4, line 1, in order to utilize the 6000 series aluminum alloy to improve strength corrosion resistance and anodizing properties.


Conclusion
The prior listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813.  The examiner can normally be reached on M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        01/14/2020